Citation Nr: 0928658	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  07-38 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for hearing loss 
disability of the right ear.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

S. Laskin, Law Clerk 





INTRODUCTION

The Veteran served on active duty from April 1964 to April 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.


REMAND

The Veteran claims that he is entitled to service connection 
for hearing loss disability in the right ear and tinnitus 
because they are due to noise exposure from jet engines 
during service.  The record reflects that the Veteran 
currently has both of these claimed disabilities.  The DD-214 
states that the veteran served as an aircraft maintenance 
specialist, which is consistent with his reports of noise 
exposure.

The Board has determined that the etiology opinion provided 
by the May 2005 VA examiner against the Veteran's claims for 
service connection for right-ear hearing loss disability and 
tinnitus is not adequately supported.  In this regard, the 
Board notes that the examiner apparently based his opinion on 
right-ear hearing loss only on audiology examinations at 
entrance and separation to active duty.  In addition, the 
examiner stated that tinnitus was not etiologically related 
to service because it began "more than 10 years ago."  It 
is not clear from this statement whether the tinnitus began 
shortly after service.  The Veteran's February 2005 claim and 
August 2005 statement does not indicate when tinnitus 
symptoms began.

There is no doubt that the Veteran was subjected to excessive 
noise exposure during his active service.  Moreover, as the 
fact finder, the Board has determined that the Veteran is a 
credible historian.  Therefore, the Board has determined that 
a new examiner should provide an opinion based on the 
assumption that the Veteran was exposed to excessive noise in 
service and the assumption that the history provided by the 
Veteran concerning his hearing loss is credible.  
Particularly, the examiner should determine whether the 
right-ear hearing loss and tinnitus are due to acoustic 
trauma, since the Veteran reported acoustic trauma occurred 
during service.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The Veteran should be afforded an 
examination by an examiner, other than the 
one who examined the Veteran in May  2005, 
with appropriate expertise to determine 
the nature and etiology of the Veteran's 
right-ear hearing loss disability and 
tinnitus.  The claims folder must be made 
available to and reviewed by the examiner.

With respect to a right-ear hearing loss 
disability, the examiner should provide an 
opinion as to whether there is a 50 
percent or better probability that the 
disability is etiologically related to the 
Veteran's active service.  For purposes of 
the opinion, the examiner should assume 
that the Veteran is a credible historian.  
The examiner should specifically indicate 
whether the pattern of the Veteran's 
hearing loss is consistent with or 
indicative of noise-induced hearing loss.  

With respect to tinnitus, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that the disability is 
etiologically related to the Veteran's 
active service.  For purposes of the 
opinion, the examiner should assume that 
the Veteran is a credible historian.  The 
examiner should specifically indicate 
whether the tinnitus is consistent with or 
indicative of noise-induced tinnitus.

The examiner should provide the rationale 
for all opinions expressed.

2.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the Veteran's claims.  If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, he and his 
representative should be provided a 
Supplemental Statement of the Case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).
 
